Case: 22-1909    Document: 21     Page: 1   Filed: 11/14/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                 CYNTHIA A. TORREZ,
                   Claimant-Appellant

                             v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                        2022-1909
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 20-7646, Judge Scott Laurer.
                 ______________________

                Decided: November 14, 2022
                  ______________________

    CYNTHIA A. TORREZ, San Antonio, TX, pro se.

      ROBERT R. KIEPURA, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent-appellee. Also represented by
 BRIAN M. BOYNTON, CLAUDIA BURKE, PATRICIA M.
 MCCARTHY; BRIAN D. GRIFFIN, ANDREW J. STEINBERG, Of-
 fice of General Counsel, United States Department of Vet-
 erans Affairs, Washington, DC.
                   ______________________
Case: 22-1909     Document: 21     Page: 2    Filed: 11/14/2022




 2                                      TORREZ   v. MCDONOUGH




     Before REYNA, SCHALL, and CHEN, Circuit Judges.
 PER CURIAM.
     Mrs. Torrez appeals a decision of the U.S. Court of Ap-
 peals for Veterans Claims that affirmed in part and va-
 cated in part the Board of Veterans Appeals’ October 6,
 2020 determination on her late husband’s claims for cer-
 tain veteran’s disability benefits. For the following reasons,
 we affirm the judgment of the U.S. Court of Appeals for
 Veterans Claims that affirms in part the Board’s determi-
 nation and we decline to review the court’s non-final order
 to vacate in part and remand.
                        BACKGROUND
     Mr. Torrez served on active duty in the Air Force from
 June 1979 to May 1995. GApp’x 16. 1 One month after his
 separation from the Air Force, he sought service connection
 claims for various disabilities—including right and left an-
 kle disabilities, bilateral hearing loss, a heart condition, a
 knee condition, tonsillitis, and seborrheic dermatitis.
 Resp. Br. 2–3. In September 1995, the Veterans Affairs
 (“VA”) regional office (“RO”) granted service connection
 claims with a non-compensable rating for a right ankle con-
 dition and bilateral knee tendinitis. Id.; GApp’x 24–26.
 The RO, however, denied service connection claims for: bi-
 lateral hearing loss for not being a present disability, tin-
 nitus for missing an in-service connection, and a heart
 condition for being congenital. Id. at 3; GApp’x 18–19. The
 RO also denied service connection claims for an abnormal
 EKG, left ankle injury, tonsillitis, and seborrheic dermati-
 tis as lacking evidence of current disability. Resp. Br. 3.
 Mr. Torrez did not appeal the decision and it became final.



     1 “GApp’x” refers to the appendix attached to the
 Government’s Response Brief.
Case: 22-1909     Document: 21     Page: 3    Filed: 11/14/2022




 TORREZ   v. MCDONOUGH                                       3



     In January 2011, Mr. Torrez sought service connection
 claims for lung cancer, lumbar spine disability, hyperten-
 sion, liver disability, peripheral neuropathy, gastrointesti-
 nal disability, mediastinal lymphadenopathy, disability of
 the blood-forming organs, reticuloendothelial disability,
 agranulocytosis, nasal disability, epistaxis, and hyper-
 lipidemia (the “2011 claims”). Resp. Br. 3; GApp’x 20–21.
 He also attempted to reopen the denied claims and increase
 the disability rating for the granted service-connection con-
 ditions. Resp. Br. 3; GApp’x 18–19, 24. In April 2011, the
 RO requested additional information from Mr. Torrez.
 Resp. Br. 4. Mr. Torrez then underwent a knee and ankle
 examination and hearing loss examination by the VA
 where the examiner reported service-connected bilateral
 tinnitus. Resp. Br. 4; GApp’x 19, 29.
      Mr. Torrez died in July 2011 from Stage 4 metastatic
 lung cancer with acute hypoxic respiratory failure. GApp’x
 30. Mrs. Torrez sought accrued benefits and became the
 substitute appellant. Resp. Br. 4; GApp’x 16–17. Shortly
 thereafter, the RO had granted service connection claims
 for tinnitus with a 10% rating and a right ankle scar with
 a non-compensable rating; retained the non-compensable
 ratings for right ankle arthritis, hearing loss, and bilateral
 knee tendinitis (collectively, the “granted claims”); denied
 reopening previously denied claims; denied over a dozen
 other claims; and denied service connection claims for Mr.
 Torrez’s death. Resp. Br. 4–5; GApp’x 16–17, 24–26.
      Mrs. Torrez filed a notice of disagreement with the
 April 2013 rating decision, alleging clear and unmistakable
 error (“CUE”). Resp. Br. at 5. In June 2015, the Board of
 Veterans Appeals (“Board”) found CUE in the September
 1995 rating decision and granted service connection claims
 for left ear hearing loss but found no CUE in the decision
 for the right ear hearing loss, tinnitus, left ankle injury,
 tonsillitis, seborrheic dermatitis, systolic heart murmur,
 and sinus bradycardia with primacy AV block. Resp. Br. 5;
Case: 22-1909      Document: 21      Page: 4     Filed: 11/14/2022




 4                                        TORREZ   v. MCDONOUGH



 GApp’x 17–19. The Board remanded the remaining claims
 on appeal for further development of the record. Id.
     The case returned to the Board and, in May 2018, the
 Board again remanded the claims on appeal because the
 agency of original jurisdiction (“AOJ”) failed to comply with
 the Board’s June 2015 instructions. Resp. Br. 5; GApp’x 8.
 The Board’s 2018 decision, however, omitted the allergic
 rhinitis claim without explanation. GApp’x 8. The AOJ
 then issued a supplemental statement of the case (“SSOC”)
 in March 2020 that, too, failed to address the allergic rhi-
 nitis claim. Id. That month, a VA medical expert offered
 several opinions on Mr. Torrez’s conditions, ultimately
 finding that the diagnoses were “less likely than not” re-
 lated to any in-service illness and that his service-con-
 nected conditions of the 2011 claims and psoriasis,
 seborrheic dermatitis, liver condition did not substantially
 contribute to his death. Resp. Br. 6; GApp’x 22, 30.
     The Board then issued a decision on October 6, 2020,
 denying Mrs. Torrez’s service connection claims for: heart
 disability, a left ankle disability, tonsillitis, seborrheic der-
 matitis, right ear hearing loss, lung cancer, a lumbar spine
 disability, peripheral neuropathy, hypertension, “a liver
 disability, to include lesions,” a gastrointestinal disability,
 mediastinal lymphadenopathy, a “blood forming organ”
 disability, a reticuloendothelial disability, agranulocytosis,
 a nasal disability, to include epistaxis, a disability mani-
 fested by hyperlipidemia, allergic rhinitis, and the cause of
 the veteran’s death. GApp’x 1. Finally, the Board denied
 Mrs. Torrez’s request to increase rating claims for the
 granted claims. Id.
     Mrs. Torrez appealed the Board’s decision to the U.S.
 Court of Appeals for Veterans Claims (“Veterans Court”).
 Before the Veterans Court, the Secretary made several con-
 cessions. The Secretary conceded that the Board did not
 address materially favorable evidence and failed to support
 both its refusal to open the heart disability claim and its
Case: 22-1909      Document: 21      Page: 5     Filed: 11/14/2022




 TORREZ   v. MCDONOUGH                                          5



 denial of service connection claims for the 2011 claims and
 allergic rhinitis. Resp. Br. 7; GApp’x 2.
     The court accepted these concessions and remanded
 those claims to the Board, noting that the Board should
 consider whether the other disabilities were compensable
 medically unexplained chronic illnesses under 38 C.F.R. §
 3.317. GApp’x 2. The court also found that the AOJ failed
 to issue a SSOC with respect to allergic rhinitis and or-
 dered the Board to “remand that claim before readjudicat-
 ing it.” Id. Finally, because Mrs. Torrez’s service
 connection claim for Mr. Torrez’s cause of death is inextri-
 cably intertwined with the other claims, that was re-
 manded as well. Id. The court affirmed the remainder of
 the Board’s decision—the denial of the request to reopen
 service connection claims for a left ankle injury, tonsillitis,
 seborrheic dermatitis, and right ear hearing loss, and in-
 creased rating claims for the granted claims. Id. at 2–3.
 Mrs. Torrez filed this appeal. We have jurisdiction under
 38 U.S.C. § 7292.
                     STANDARD OF REVIEW
      Our authority over Veterans Court decisions is limited.
 We review the Veterans Court’s legal determinations de
 novo. Blubaugh v. McDonald, 773 F.3d 1310, 1312 (Fed.
 Cir. 2014). We do not have authority to engage in fact find-
 ing. 38 U.S.C. § 7292(d)(1). We must affirm the Veterans
 Court unless the decision is “(A) arbitrary, capricious, an
 abuse of discretion, or otherwise not in accordance with
 law; (B) contrary to constitutional right, power, privilege,
 or immunity; (C) in excess of statutory jurisdiction, author-
 ity, or limitations, or in violation of a statutory right; or (D)
 without observance of procedure required by law.” Id.
                          DISCUSSION
     On appeal, Mrs. Torrez argues for a higher disability
 rating for several conditions and asserts that the “VA will
 pay 100% compensation.” Reply Br. 10–11. Mrs. Torrez
Case: 22-1909     Document: 21      Page: 6    Filed: 11/14/2022




 6                                      TORREZ   v. MCDONOUGH



 next contends that because she is “unrepresented,” she did
 not receive impartial review. Id. at 15. Finally, she argues
 that the RO’s September 1995 rating decision did not com-
 ply with 38 C.F.R. §§ 3.159(a)(1), 3.309(a), 3.317, “relevant
 38 CFR Part 4 Rating Schedule,” and “Presumptive Service
 Connection.” 2 Id. at 2–5, 14.
     We begin with several portions of Mrs. Torrez’s appeal
 that pertain to the assigned disability rating and to the de-
 nial to reopen several claims. Mrs. Torrez only challenges
 the factual findings in these issues. This court, however,
 does not have jurisdiction over such factual findings or ap-
 plications of law to fact. 38 U.S.C. § 7292(d)(2); see also
 Conway v. Principi, 353 F.3d 1369, 1372 (Fed. Cir. 2004)
 (“[W]hile [this Court] can review questions of law, [it] can-
 not review applications of law to fact.”); Beasley v. Shinseki,
 709 F.3d 1154, 1158 (Fed. Cir. 2013); McLean v. Wilkie, 780
 F. App’x 892, 895 (Fed. Cir. 2019).
      Accordingly, we affirm the Veterans Court’s decision to
 affirm the Board’s denial of Mrs. Torrez’s request for in-
 creased rating claims for service connection claims for bi-
 lateral knee tendinitis, right ankle arthritis, right ankle
 scar, and tinnitus. Similarly, we affirm the Veterans
 Court’s affirmance of the Board’s decision to deny Mrs. Tor-
 rez’s request to reopen service connection claims for left an-
 kle disability, tonsillitis, seborrheic dermatitis, right ear




     2   38 C.F.R. § 3.159(a)(1) relates to the definition of
 competent medical evidence; § 3.309(a) lists a series of
 chronic diseases subject to the rebuttable presumption of
 service connection “although not otherwise established as
 incurred in or aggravated by service”; and § 3.317 relates
 to compensation for certain disabilities such as undiag-
 nosed or unexplained illnesses occurring in Persian Gulf
 veterans.
Case: 22-1909     Document: 21     Page: 7    Filed: 11/14/2022




 TORREZ   v. MCDONOUGH                                      7



 hearing loss, and the court’s decision to deny increased rat-
 ing claims for the granted claims.
      Mrs. Torrez argues, for the first time on appeal, that
 the Veterans Court did not provide impartial review of her
 claims. As a general rule, this court will not consider an
 argument raised for the first time on appeal. See Boggs v.
 West, 188 F.3d 1335, 1337–38 (Fed. Cir. 1999). This rule
 ensures that the parties and tribunal have an opportunity
 to provide or respond to all the evidence and relevant is-
 sues, as well as avoid unfair surprise on appeal. Id. This
 court has held that it has discretion to entertain arguments
 for the first time on appeal, and we do so in this case. See
 Mobility Workx, LLC v. Unified Patents, LLC, 15 F.4th
 1146, 1151 (Fed. Cir. 2021) (citing Singleton v. Wulff, 428
 U.S. 106, 121 (1976) (“The matter of what questions may
 be taken up and resolved for the first time on appeal is one
 left primarily to the discretion of the courts of appeals, to
 be exercised on the facts of individual cases.”). We conclude
 this argument lacks merit. The Veterans Court’s opinion
 specifically acknowledged that self-represented appellant
 arguments are to be construed liberally. It found, however,
 that Mrs. Torrez’s evidence neither sufficiently supported
 her claim for several disabilities for VA purposes nor satis-
 fied her burden to prove prejudicial error. GApp’x 5 (citing
 De Perez v. Derwinski, 2 Vet.App. 85, 86 (1992)). As we
 understand Mrs. Torrez’s informal brief, she argues a due
 process violation. Mrs. Torrez provides no further detail or
 support for her claim other than restating her disagree-
 ment with the Board’s decision. Our court lacks jurisdic-
 tion over assertions that are “constitutional in name only.”
 Helfer v. West, 174 F.3d 1332, 1335 (Fed. Cir. 1999). Ac-
 cordingly, we dismiss this portion of Mrs. Torrez’s appeal.
     Finally, Mrs. Torrez argues that the Secretary and
 Board erred by failing to comply with various VA regula-
 tions, including 38 C.F.R. §§ 3.309(a), 3.159(a)(1), 3.317,
 the Part 4 Rating Schedule, and “presumptive service con-
 nection.” This argument is similar to one she made to the
Case: 22-1909     Document: 21     Page: 8    Filed: 11/14/2022




 8                                      TORREZ   v. MCDONOUGH



 Board, where she contended that she was entitled to a pre-
 sumptive service connection under §§ 3.307 and 3.309. The
 Board, however, found no evidence to support diagnosis or
 treatment for the conditions within a year of active duty
 service. GApp’x 21. The Board also reviewed her claims
 for increased disability rating under 38 C.F.R. Part 4 before
 denying the claims. Id. at 23–29. After reviewing the
 Board’s decision, the Veterans Court vacated and re-
 manded several Board conclusions. The Veterans Court re-
 manded Mr. Torrez’s heart disability claim and potentially
 medically unexplained illness because the Board failed to
 comply with § 3.317. GApp’x 2. The Veterans Court va-
 cated in part the Board’s October 2020 decision that denied
 service connection claims for thirteen conditions and de-
 nied a request to reopen service connection claims for a
 heart disability, remanding for further development and
 re-adjudication. GApp’x 10–11. The Veterans Court also
 remanded the claim for allergic rhinitis, ordering the AOJ
 to issue a SSOC. Id.
     This court generally does not review non-final orders of
 the Veterans Court, including remand orders. Williams v.
 Principi, 275 F.3d 1361, 1364–65 (Fed. Cir. 2002); Winn v.
 Brown, 110 F.3d 56, 57 (Fed. Cir. 1997). Here, there is in-
 sufficient finality for purposes of our review over the Vet-
 erans Court’s decision to remand several service-
 connection claims for further adjudication and develop-
 ment. The Veterans Court has the authority to remand for
 clarification of the facts. Id. Accordingly, we decline to re-
 view the remanded service connection claims that already
 address any potential error of law.
                         CONCLUSION
     We affirm the Veterans Court’s affirmance of the
 Board’s decision to deny appellant’s request to reopen ser-
 vice connection claims for left ankle disability, tonsillitis,
 seborrheic dermatitis, right ear hearing loss, and deny the
 increased rating claims for bilateral knee tendinitis, right
Case: 22-1909    Document: 21      Page: 9   Filed: 11/14/2022




 TORREZ   v. MCDONOUGH                                     9



 ankle arthritis, right ankle scar, and tinnitus. For the re-
 maining arguments, we lack jurisdiction.
                         AFFIRMED
                           COSTS
 No costs.